DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 09/03/2019.  Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Allison (US Patent No. 9,017,140), hereinafter referred to as Allison.
	Regarding claim 1, Allison discloses in figure 3, a chemical-mechanical planarization (CMP) system (10), comprising: a polishing pad (18) comprising a window (40 is a “local area transparency” or “LAT”) that comprises: a transparent structural layer (col 9, lines 31-33, LAT 40 is made from polyurethane) having a first surface (top of 40) and a second surface (bottom of 40) opposite the first surface (the top surface of 40 is opposite the bottom surface of 40); and a first layer of a hydrophilic surfactant (col 10, line 60 – col 11, line 3 and col 8, lines 28-35, where the opaque layer includes polyethene glycol which is a hydrophilic surfactant per the Applicant’s disclosure) on at least a portion of the first surface of the transparent structural layer (col 10, line 66 - col 11, line 3, where the filler is added to the top surface of the LAT forming a first layer).
	Regarding claim 3, Allison further discloses The CMP system of claim 1, wherein the transparent structural layer is a polyurethane (col 9, lines 31-33, LAT 40 is made from polyurethane).
	Regarding claim 4, Allison further discloses the CMP system of claim 1, wherein the hydrophilic surfactant comprises a hydroxyl functional group, a polyoxyethylene chain, a -COGH functional group, or a combination thereof (col 10, line 60 – col 11, line 3 and col 8, lines 28-35, where the opaque layer includes polyethene glycol which is a hydrophilic surfactant per the Applicant’s disclosure).
	Regarding claim 5, Allison further discloses the CMP system of claim 1, wherein the hydrophilic surfactant is a polyethylene glycol (col 10, line 60 – col 11, line 3 and col 8, lines 28-35, where the opaque layer includes polyethene glycol which is a hydrophilic surfactant per the Applicant’s disclosure).
	Regarding claim 6, Allison further discloses the CMP system of claim 1, wherein the second surface of the transparent structural layer is substantially coplanar with a polishing surface of the polishing pad (col 10, line 66 – col 11, line 3).
	Regarding claim 7, Allison discloses in figure 1, a chemical-mechanical planarization (CMP) system (10), comprising: a platen (16) comprising a window (40) arranged over an endpoint detector (34), the window comprising: a transparent structural layer (col 9, lines 31-33, LAT 40 is made from polyurethane) having a first surface (top of 40) and a second surface (bottom of 40) opposite the first surface (the top surface of 40 is opposite the bottom surface of 40); and a first layer of a hydrophilic surfactant (col 10, line 60 – col 11, line 3 and col 8, lines 28-35, where the opaque layer includes polyethene glycol which is a hydrophilic surfactant per the Applicant’s disclosure) on at least a portion of the first surface of the transparent structural layer (col 10, line 66 - col 11, line 3, where the filler is added to the top surface of the LAT forming a first layer).
	Regarding claim 9, Allison further discloses the CMP system of claim 7, wherein the transparent structural layer is a polyurethane (col 9, lines 31-33, LAT 40 is made from polyurethane).
	Regarding claim 10, Allison further discloses the CMP system of claim 7, wherein the hydrophilic surfactant comprises a hydroxyl functional group, a polyoxyethylene chain, a -COGH functional group, or a combination thereof, or wherein the hydrophilic surfactant is a polyethylene glycol (col 10, line 60 – col 11, line 3 and col 8, lines 28-35, where the opaque layer includes polyethene glycol which is a hydrophilic surfactant per the Applicant’s disclosure).
	Regarding claim 11, Allison further discloses the CMP system of claim 7, wherein the hydrophilic surfactant is on the entire first surface of the transparent structural layer (col 10, line 66 - col 11, line 3, where the filler is added to the top surface of the LAT forming a first layer).
	Regarding claim 12, Allison further discloses the CMP system of claim 7, wherein the second surface of the transparent structural layer is closest to the endpoint detector (bottom of 40 is closest to 34).
	Regarding claim 13, Allison further discloses the CMP system of claim 7, wherein the first surface of the transparent structural layer is substantially coplanar with a surface of the platen (col 10, line 66 – col 11, line 3).
Regarding claim 14, Allison further discloses The CMP system of claim 7, wherein the first surface of the transparent structural layer is recessed below a surface of the platen (40 is recessed below 24).
	Regarding claim 15, Allison discloses a method, comprising: forming a window (40) by applying a hydrophilic surfactant (col 10, line 60 – col 11, line 3 and col 8, lines 28-35, 40 has the same layer formed on the top surface as the opaque layer, which includes polyethene glycol which is a hydrophilic surfactant per the Applicant’s disclosure) to a first surface (col 10, line 66 - col 11, line 3, where the filler is added to the top surface of the LAT forming a first layer) of a transparent structural layer (col 9, lines 31-33, LAT 40 is made from polyurethane); and mounting the window in an opening (40 is mounted in an opening of 60) in a platen (16) or a polishing pad (60) of a chemical-mechanical planarization (CMP) system (10).
	Regarding claim 19, Allison further discloses the method of claim 15, wherein the hydrophilic surfactant comprises a hydroxyl functional group, a polyoxyethylene chain, a -COGH functional group, or a combination thereof, or wherein the hydrophilic surfactant is a polyethylene glycol (10, line 60 – col 11, line 3 and col 8, lines 28-35, where the opaque layer includes polyethene glycol which is a hydrophilic surfactant per the Applicant’s disclosure).
	Regarding claim 20, Allison further discloses the method of claim 19, further comprising forming the opening (col 3, lines 30-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US Patent No. 9,017,140), alone, hereinafter referred to as Allison.
	Regarding claims 2, 8, and 18, Allison discloses the elements of the claimed invention as stated above in claims 1, 7, and 15, respectively, but does not explicitly disclose window further comprises a second layer of the hydrophilic surfactant on the second surface of the transparent structural layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison to incorporate the second layer of the hydrophilic surfactant on the second surface because per MPEP 2144.04(VI)(B), it is held that to duplicate parts is obvious over the prior art. Where in the instant case to have the surfactant be duplicated on the second surface is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Allison (US Patent No. 9,017,140) as applied to claim 15 above, and in further view of Hindawi.com (https://www.hindawi.com/journals/ijps/2016/8458752/) , hereinafter referred to as Allison and Hindawi.com.
	Regarding claim 17, Allison discloses the method of the claimed invention as stated above in claim 15 and further discloses the application of the polyethene glycol onto the surface (col 10, line 66 – col 11, line 3), but does not explicitly disclose wherein applying the hydrophilic surfactant comprises brushing the hydrophilic surfactant on the surface of the transparent structural layer.
(abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison with the teachings of Hindawi.com to incorporate use in the method brushing to apply the polyethene glycol because brushing presents antifouling characteristics (abstract, summarized).
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Allison (US Patent No. 9,017,140) as applied to claim 15 above, and in further view of Drugs.com (https://www.drugs.com/cdi/polyethylene-glycol-propylene-glycol-spray.html#:~:text=Polyethylene%20glycol%2F%20propylene%20glycol%20spray%20is%20used%20for%3A,as%20determined%20by%20your%20doctor) , hereinafter referred to as Allison and Drugs.com.
	Regarding claim 17, Allison discloses the method of claim 15, and further discloses the application of the polyethene glycol onto the surface (col 10, line 66 – col 11, line 3), but does not explicitly disclose wherein applying the hydrophilic surfactant comprises spraying the hydrophilic surfactant on the surface of the transparent structural layer.
	Drugs.com teaches the polyethene glycol can be applied by spraying (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allision with the teachings of Drugs.com to incorporate in to the method of application, spraying the polyethene glycol onto the surface because the spray method is cheap and easily implemented which saves the operator time and decreases manufacturing time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723